Judgment was entered in the Supreme Court,
Per Curiam.
The land in question was patented to John Nicholson in the year 1794. Hence it was no longer open to warrant and survey as unappropriated land under the laws and usages of the Land Office. When it was bought in by the state under her claim against John Nicholson, it stood in a new relation as her property, and was subject to sale only under the laws providing for the sale of the lands of Nicholson. Instead of a patent in the ordinary form, the conveyance was required by the Act of 1814 to be made by the secretary of the Commonwealth, after the proceedings provided for in the act. Hence the warrant and survey to Foresman, and patent under which defendant claimed, were unauthorized and void. The Commonwealth was not estopped by them, for the title of Foresman was obtained by misrepresentation; that is to say, upon an application for unappropriated land. Had the officers of the Land Office been informed that the land had been John Nicholson’s, and bought in by the state, no warrant would have been issued. Lands returning to the state by escheat, forfeiture, or other proceeding investing her with title, are not governed in their disposition by the ordinary laws and usages regulating the Land Office. In addition to the cases cited on this point by the learned judge, the same question was decided recently in the case of Poor v. McClure (27 P. F. Smith 214), in which a warrant and survey had been laid upon a part of the bed of the Allegheny river. The charge of the court below appears to be free from error.
Judgment affirmed.